   

Case 1:20-cv-04340-GBD-RWL Document 26 Filed 08/21/20 Page1of3

 

 

 

US. Department of Justice PROCESS RECEIPT AND RETURN

United States Marshals Service See “histructions for Service of Process by U.S, Marshal”

Re ee ee
PLAINTIFF COURT CASE NUMBER

Abraham Gross 20-cv-04340-GBD-SN
DEFENDANT TYPE OF PROCESS .

The City of New York et al Summons & & Complaint &

 

 

The City of New York

SERVE
AT ADDRESS (Street or RED, Apartment No., City, State and ZIP Code)
Office of the Corporation Counsel, 100 Church Street, New York, NY .10007

 

 

     
 
     

 

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
served with this Form 285

 

Pro Se: Abraham Gross Number of parties to be

 

 

 

 

40 W. 77th St. served in this case :
Apt. 100 _— ce 5 ° “~
Check for service i - cso
New York, NY 10024 _ im
on U.S.A, r cag
SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (fnciude Bitsiness and Alternate As Adres, “Glee;
All Telephone Numbers, and Estimated Times Avatlable for Service): aot — Fate
x a ca SPa
mo
Signature of Attomey other Originator requesting seryice on behalf of: —X] PLAINTITE TELEPHONE NUMBER DATE

[] DEFENDANT 212-805-0175 F020

SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THOS LAME ~ +P nm ae

i Date
number of process indicated. Origi Serve ;
(Sign only for USM 285 if more Pao [Su 0 SY
than ane USM 285 is submitted) No. Na) .-

JUL 2-7-2020 |

I hereby certify and retum that 1 [[] have personally served << legal evidence of service, (] have executed as shown in "Remarks", thesprocess described on the —
individual, company, corporation, etc., at the address shown above on the on the mdividual, company, corporation, etc. shown at the address mserted below.

 

 

 

 

Lacknowledge reccipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Cled

 
  
   

 

 

 

 

 

 

 

CO Thereby certify and retum that [am unable to locate the individual, company, corporation, etc. named above (See remarks befow)

 

 

 

 

 

 

Name and title of indjvidual served ((fror shown above) Date, ‘Time L] am
saminve_ Pav) - ft esnyg C, g/12} Req Cl pe
Address (complete anty different than shown above) Signature of U. §. Marshal or Deputy
ANU 4
Service Fee Total Mileage Charges Forwarding Fee Tolal (-harges Advance Deposits | Amount owed to U.S. Marshal* or

(including endeavors) (Amount of Refund*)

 

 

 

 

 

 

 

¥

Form USM-285

PRIOR VERSIONS OF THIS FORM ARE OBSOLETE NL eo) U 6 -_ ‘as, Rev, LI/EB

     
 

 
 

 

Case 1:20-cv-04340-GBD-RWL Document 26 Filed 08/21/20 Page 2 of 3

US. Department of Justice
United States Marshals Service
Southern District of New York

 

JQU Pearl Street, suite 400, New York, NY TUU0?/

STATEMENT OF SERVICE BY MAIL AND ACKNOWLEDGMENT
OF RECEIPT BY MAIL OF SUMMONS AND COMPLAINT

 

A. STATEMENT OF SERVICE BY MAIL ot
Te

United States District Court co

for the a

Southern District of New York peal

5

 

Civil File Number 20 Civ. 4340

July 27, 2020
Abraham Gross vs.

The City of New York, etal.

TO: The City of New York
Office of the Corporation Counsel
100 Church Street
New Yark, NY 10007

The enclosed summons and complaint are served pursuant to Rule 4(e)(1) of the Federal
Rules of Civil Procedure and section 312-a of the New York Civil Practice Law and Rules.

To avoid being charged with the expense of service upon you, you must sign, date, and
complete the acknowledgment part of this form and mail or deliver this original completed form to
theU.S. Marshals Service within 30 days from the date you receive this form. A self-addressed
envelope has been included for your convenience, You should keep a copy for your records or for

your attorney.

Ifyou do not complete and return the form to the U.S. Marshals Service within 30 days, you
(or the party on whose behalf you are being served) may be required to pay expenses incurred in
serving the summons and complaint in any other manner permitted by law, and the cost of such
service as permitted by law will be entered as a judgment against you.

The return of this statement and acknowledgment does not relieve you of the necessity to
answer the complaint or petition.

Under a standing order of the Court, filed December 30, 2013, if a defendant or defendant's
agent returns the acknowledgment form within 30 days of receipt, the defendant will havé 60 days
from the date the defendant or defendant's agent mails or delivers to the U.S. Marshals Service the
completed Acknowledgment of Receipt of Service by Mail to file and serve an answer or other
responsive pleading. if you wish to consult with an attorney, you should do so as soon as possible

before the 60 days expire.

if you are served on behalf of a corporation, unincorporated association, partnership or
other entity, ou must indicate under your signature your relationship to the entity. If you are
served on behalf of another person and you are authorized to receive process, you must indicate

under your signature your authority.

It is a crime to forge a signature or to make a false entry on this statement or on the
acknowledgment

OVER>

)

 

 
 

 

Case 1:20-cv-04340-GBD-RWL Document 26 Filed 08/21/20 Page 3 of 3

CIVIL ACTION FILE NUMBER: 20 Ciy. 4340
Abraham Gross vs. The City of New York. el al.

B. ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT OR
PETITION

| received a summons and complaint. PLEASE CHECK ONE OF THE FOLLOWING:
IF 2 IS CHECKED, COMPLETE AS INDICATED:
|. X__]am not in military service.

2. | am in military service, and my rank, serial number and
service are as follows:

Rank:
Serial Numbers
‘Branch of service,

 

TOBE COMPLETED REGARDLESS OF MILITARY STATUS:

Date: August 12.2020.
(Date this acknowledgment is executed)

| affirm the above as true under penalty of perjury

FSignatus

Jasmine Paut
Print Name

 

mo

Attorney for the City of New York ;
Relationship to Entity/Authority to Receive Service
of Process li.e..self, orficer, atlorney. etc.)

USMS OFFICIAL: BECKY BRILL

branch of
